t c no united_states tax_court xilinx inc and subsidiaries petitioners v commissioner of internal revenue respondent xilinx inc and consolidated subsidiaries petitioners v commissioner of internal revenue respondent docket nos filed date p entered into a cost-sharing agreement to develop intangibles with s its foreign_subsidiary each party was required to pay a percentage of the total research_and_development costs based on its respective anticipated benefits from the intangibles p issued stock_options to its employees performing research_and_development in determining the allocation of costs pursuant to the agreement p did not include in research_and_development costs any amount related to the issuance of stock_options to or exercise of stock_options by its employees r in his notices of deficiency determined that for cost-sharing purposes pursuant to sec_1_482-7 income_tax regs the spread ie the stock’s market price on the exercise date over the exercise price or in the alternative the grant_date value relating to compensatory stock_options should have been included as a research_and_development cost held r’s allocation is contrary to the arm’s-length standard mandated by sec_1_482-1 income_tax regs because uncontrolled parties would not allocate the spread or the grant_date value relating to employee stock_options held further p’s allocation satisfies the arm’s- length standard mandated by sec_1_482-1 income_tax regs kenneth b clark ronald b schrotenboer william f colgin tyler a baker jaclyn j pampel anthony d cipriano and allen madison for petitioners david p fuller jeffrey a hatfield bryce a kranzthor lloyd t silberzweig kendall williams david n bowen john e hinding and paul k webb for respondent opinion foley judge respondent determined deficiencies in the amounts of dollar_figure dollar_figure dollar_figure and dollar_figure and sec_6662 accuracy-related_penalties in the amounts of dollar_figure dollar_figure dollar_figure and dollar_figure relating to petitioners’ and federal income taxes respectively the issues for decision are whether petitioner and its foreign_subsidiary must share the cost if any of stock_options petitioner issued to research_and_development employees respondent’s allocations meet the arm’s-length requirement set forth in sec_1_482-1 income_tax regs and petitioners are liable for sec_6662 accuracy-related_penalties pursuant to the parties’ date stipulation of settled issues the taxable_year is no longer in issue background i xilinx’s line_of_business and corporate structure xilinx inc is in the business of researching developing manufacturing marketing and selling field programmable logic devices integrated circuit devices and other development software systems petitioner uses unrelated producers to fabricate and assemble its wafers into integrated circuit devices during the years in issue petitioner was the parent of a group of affiliated subsidiaries including but not limited to xilinx holding one ltd xilinx holding two ltd xilinx development_corporation xdc neocad inc xilinx ireland xi and xilinx international corporation xi was established in as an unlimited liability company under the laws of ireland and was owned by xilinx holding one ltd and xilinx holding two ltd ie irish subsidiaries of petitioner xi was created to manufacture field programmable logic devices and to increase petitioner’s european market share it manufactured marketed and sold field programmable logic devices primarily to customer sec_2 all references to petitioner are to xilinx inc all references to petitioners are to xilinx inc and its consolidated subsidiaries field programmable logic devices are integrated circuits that can be programmed using development software to perform complex functions neocad inc was liquidated in in europe and conducted research_and_development ii the cost-sharing agreement on date petitioner and xi entered into a technology cost and risk sharing_agreement cost-sharing agreement the cost-sharing agreement provided that all new technology developed by either petitioner or xi would be jointly owned new technology was defined as technology developed by petitioner xi or petitioner’s consolidated subsidiaries on or after the execution date of the cost-sharing agreement each party was required to pay a percentage of the total research_and_development costs based on the respective anticipated benefits from new technology the cost-sharing agreement further provided that each year the parties would review and when appropriate adjust such percentages to ensure that costs continued to be based on the anticipated benefits to each party petitioner and xi were required to share direct costs indirect_costs and acquired intellectual_property rights costs direct costs were defined in the agreement as those costs directly related to the research_and_development of new technology including but not limited to salaries bonuses and other payroll costs and benefits indirect_costs were defined as those costs incurred by other departments that generally benefit all research_and_development including but not limited to administrative legal accounting and insurance costs acquired intellectual_property rights costs were defined as costs incurred in connection with the acquisition of products or intellectual_property rights in determining the allocation of costs pursuant to the cost-sharing agreement petitioner did not include in research_and_development costs any amount related to the issuance of employee stock_options esos cost-sharing percentages for petitioner and xi relating to and were as follows year petitioner xi dollar_figure dollar_figure dollar_figure dollar_figure in and the following number of petitioner’s and xi’s employees engaged in research_and_development year petitioner xi iii petitioner’s stock_option plans esos are offers to sell stock at a stated price ie the exercise price for a stated period of time they are used by many companies to attract retain and motivate employees and align employee and employer goals there are basically three types of esos statutory or incentive stock_options isos nonstatutory stock_options nsos and purchase rights issued pursuant to an employee_stock_purchase_plan espp purchase rights isos and nsos allow employees to purchase stock at a fixed price for a specified period of time espp purchase rights allow employees to purchase stock at a discount through the use of payroll deductions isos and espp purchase rights receive special tax treatment and are typically not subject_to tax when they are granted or exercised but the stock acquired pursuant to the exercise of these options is subject_to tax when such stock is sold nsos however are pursuant to sec_83 property transferred in_connection_with_the_performance_of_services subject_to tax upon exercise unless the option has a readily_ascertainable_fair_market_value sec_83 if an nso has a pursuant to sec_422 and sec_423 respectively isos and espp purchase rights are subject_to a holding_period requirement this period begins on the exercise date and ends on the date that is the later of years after the grant_date or year after the transfer of the share of stock sec_422 and sec_423 if the employee disposes of the stock before the holding_period expires this disposition will be considered a disqualifying_disposition a disqualifying_disposition requires the employee to recognize ordinary_income ie equal to the stock’s market price on the exercise date over the exercise price in the taxable_year in which the disposition occurred sec_421 unless otherwise indicated all section references are to the internal_revenue_code in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure an option has a readily_ascertainable_fair_market_value if it is actively_traded on an established market or the taxpayer can establish all of the following conditions the option is transferable by the optionee the option is exercisable immediately in full by the optionee the option is not subject_to any restriction which has a significant effect on the fair_market_value of the option and the fair_market_value of continued readily_ascertainable_fair_market_value income is recognized on the grant_date and the issuer is entitled to a deduction sec_83 sec_1_83-7 income_tax regs nsos when granted may be in-the-money out-of-the- money or at-the-money isos however may only be at-the- money or out-of-the-money an option is deemed in-the-money when the exercise price on the grant_date is below the stock’s market price conversely an option is out-of-the-money when the exercise price on the grant_date is above the stock’s market price an option that has an exercise price equal to the stock’s market price on the grant_date is considered at-the-money an employee typically cannot exercise options until the employee has a vested right ie a legal right that is not contingent on the performance of additional services in the option pursuant to the stock_option plan’s terms some companies permit immediate vesting upon issuance of an option while others delay vesting several years or allow incremental vesting over a period of years continued the option_privilege is readily ascertainable sec_1_83-7 and income_tax regs option_privilege is the value of the right to benefit from any future increase in the value of the property subject_to the option without risking any capital sec_1_83-7 income_tax regs pursuant to sec_422 the exercise price relating to isos may not be less than the stock’s market price on the grant_date sec_422 petitioner pursuant to broad-based plans ie plans that offer esos to percent or more of a company’s employees offered three types of stock_option compensation isos nsos and espp purchase rights all isos and nsos issued by petitioner were at-the-money all espp purchase rights were issued with an exercise price equal to percent of the stock’s market price prior to and during the taxable_year the options were generally subject_to a 5-year vesting period after petitioner decreased the vesting period from to years pursuant to the stock_option plan employees could exercise options by delivering to petitioner’s broker a notice of exercise with irrevocable instructions and consideration equal to the exercise price the broker would then deliver the instructions and consideration to petitioner employees could elect to exercise their options in either a same-day-sale or buy-and- hold transaction in a same-day-sale the employee does not make a payment for the stock relating to the option instead simultaneous execution of the option and sale of the stock results in the excess of the stock’s market price on the grant_date over the exercise price going to the employee and the amount of the exercise price going to petitioner in a buy-and-hold transaction the employee pays the exercise price by presenting a check or other form of consideration to petitioner’s broker and in exchange receives the shares of stock a stock_option plan in petitioner established the xilinx stock_option plan stock_option plan the stock_option plan provided for the grant of isos and nsos under the stock_option plan petitioner granted options as part of the employee hiring process and retention program petitioner also granted merit and discretionary stock_options merit options were based on job performance and granted after an employee’s annual review discretionary stock_options were a separate pool of options made available to petitioner’s vice presidents to reward their subordinates for significant project achievements under the stock_option plan former employees generally could exercise options if the exercise occurred within days after the cessation of the employee’s tenure at the company in april of the stock_option plan was replaced by the xilinx inc stock plan stock_option plan the stock_option plan provided for the grant of espp purchase rights in addition to isos and nsos b employee qualified_stock_purchase plan the xilinx inc employee qualified_stock_purchase plan espp allowed full-time employees to purchase petitioner’s stock at a discount beginning date the espp provided month offering periods which commenced during the beginning of january and july eligible employees could participate in the espp by completing a subscription agreement authorizing payroll deductions during a 24-month offering period employees could contribute to the plan through payroll deductions in any amount between and percent of their total compensation upon exercise petitioner would deduct the exercise price from the employee’s accumulated payroll deductions the exercise price was equal to the lower_of percent of the stock’s market price on the offering date ie the first day of each offering period or percent of the stock’s market price on the exercise date stock could be purchased twice a year ie on june and december petitioner also maintained a stock buy-back program pursuant to the program petitioner during and purchased stock from stockholders and transferred such stock ie treasury shares to employees who had exercised options or purchased stock pursuant to petitioner’s espp iv petitioner’s stock_option intercompany agreements with xi on date petitioner and xi entered into the xilinx ireland xilinx inc stock_option intercompany agreement the purpose of the stock_option intercompany agreement was to allow xi employees to acquire stock in petitioner the stock_option intercompany agreement provided that the cost incurred by petitioner for the grant or exercise of options by xi employees would be borne by xi the cost equaled the stock’s market price on the exercise date over the exercise price upon receipt of petitioner’s notice specifying the appropriate amount xi was required to pay petitioner on date petitioner and xi also entered into the xilinx inc xilinx ireland employee_stock_purchase_plan reimbursement agreement espp reimbursement agreement which allowed xi employees to purchase with payroll deductions petitioner’s stock xi was required to pay petitioner the cost associated with the exercise of the options pursuant to the agreement the cost equaled the stock’s market price on the exercise date over the exercise price upon receipt of petitioner’s notice specifying the appropriate amount xi was required to pay petitioner v financial_accounting disclosure rules a background the financial_accounting standards board fasb is the professional organization primarily responsible for establishing financial reporting standards in the united_states fasb's standards are known as generally_accepted_accounting_principles gaap for more than years fasb has recognized certain esos as an expense to the issuing_corporation b accounting principles board opinion no accounting for stock issued to employees apb in fasb authorized apb which required esos to be valued using the intrinsic value method ivm from to date the ivm was the only authorized financial_accounting method for valuing esos under the ivm the value of esos is the excess of the stock’s market price on the grant_date over the exercise price this value is reported directly on the employer’s income statement relating to the year in which the esos are granted esos granted at-the-money have no intrinsic value because the stock’s market price on the grant_date is equal to the exercise price c statement of financial_accounting standard no accounting for stock-based compensation sfa sec_123 in october of fasb issued sfa sec_123 which is effective for fiscal years ending after date sfa sec_123 added the fair value method fvm as the preferred method for valuing esos pursuant to sfa sec_123 companies continuing to use the ivm were required to make pro forma disclosures of net_income and if presented earnings per share as if the fvm had been applied the value of an eso is composed of two components the intrinsic value and the call_premium while the intrinsic value is equal to the stock’s market price on the grant_date over the exercise price the call_premium is the amount in excess of an eso’s intrinsic value that a purchaser would be willing to pay for the eso an eso’s call_premium is difficult to measure because it unlike the call_premium of a publicly traded option cannot be valued daily based on market transactions fasb readily recognized that the ivm fails to measure adequately the call_premium relating to esos nevertheless the ivm remained a permissible accounting_method during the years in issue although the fvm was added as the preferred method in most companies continued to use the ivm during the years in issue pursuant to the fvm a corporation must measure the amount of the expense as equal to the fair value of the eso on the grant_date and amortize such expense over the vesting period under sfa sec_123 fair value is measured using option pricing models that consider the following six attributes of equity-based instruments the exercise price the expected life of the option the current price of the underlying stock the expected price volatility of the underlying stock expected dividends and the risk-free interest rate for the expected life of the option the fvm utilizes option pricing models such as the black fasb in sfa sec_123 stated zero is not within the range of reasonable estimates of the value of employee stock_options at the date they are granted the date they vest or at other dates before they expire scholes model bs model for purposes of measuring the value of esos the bs model was originally designed to measure publicly traded options and as a result fails to adequately take into account numerous differences between esos and publicly traded options for example esos are nontransferable and have terms to maturity that are usually longer than those of publicly traded options the extended term of an eso complicates the task of estimating the volatility of the stock price which is an essential input in the pricing of any option furthermore esos cannot be traded so they must be discounted to account for the difference in value between tradeable and nontradeable options ie tradeable options are worth more than nontradeable options yet the appropriate discount is difficult to determine with reasonable accuracy because the discount is based on the value of the eso to an employee moreover an eso’s value is affected by whether an employee forfeits the option by failing to exercise it or exercises the option prior to the expiration of the eso’s maximum life these employee decisions cannot be reliably modeled thus fa sec_123 requires companies to make certain adjustments to take into account the differences between esos and publicly traded options for example to account for option forfeiture sfa sec_123 requires that an eso’s value be discounted to reflect the amount of forfeitures expected annually with respect to early exercise the expected life of the option is used instead of the eso’s actual or maximum life during the years in issue petitioners on their securities_and_exchange_commission forms 10-k elected to use the ivm as prescribed in apb to measure expenses attributable to esos as required by sfa sec_123 petitioners disclosed net_income and earnings per share as if the fvm had been applied in determining the fair value of esos petitioners used an adjusted bs model vi procedural history a petitioners’ federal_income_tax returns petitioners are accrual basis taxpayers and timely filed consolidated federal_income_tax returns for their taxable years ended date date date and date during the years in issue gaap pursuant to apb provided that the issuing company did not incur an expense related to options granted at-the-money in accordance with apb petitioner did not for purposes of its cost-sharing agreement with xi include any costs related to esos issued to employees on date and date respondent issued notices of deficiency relating to through and respectively in his notices of deficiency respondent determined that petitioners were required pursuant to its cost- sharing_agreement to share with xi the costs of certain esos respondent determined that the cost required to be taken into account equaled the spread ie the stock’s market price on the exercise date over the exercise price relating to esos exercised by petitioner’s employees spread theory respondent defined the spread as the amount of petitioners’ sec_83 deduction relating to the exercise of nsos and disqualifying dispositions of isos and espp purchase rightsdollar_figure respondent’s determination resulted in the following deficiencies and penalties year deficiency dollar_figure big_number big_number big_number penalty sec_6662 dollar_figure big_number big_number big_number on date and date respectively petitioners timely filed their petitions with the court seeking a redetermination of the deficiencies set forth in the date and date notices petitioner’s principal_place_of_business was san jose california at the time the isos and espp purchase rights meeting the requirements of sec_422 and sec_423 however were not included in respondent’s definition because they are not subject_to tax under sec_83 see supra note respondent’s reallocation of petitioner’s expenses in turn reduced petitioner’s deductible business_expenses and increased petitioner’s taxable_income petitions were filed on date the parties stipulated that no amount relating to esos would be included in petitioner’s cost-sharing pool b summary_judgment motions the court filed petitioners’ motion for partial summary_judgment on date and on date filed respondent’s cross-motion for partial summary_judgment on date we denied both parties’ motions addressed whether the spread is a cost pursuant to sec_1_482-7 income_tax regs and concluded respondent has not established that the spread is indeed a cost or that the exercise date is the appropriate time to determine and measure such cost in addition petitioner has not sufficiently established that it did not incur an expense upon the employee’s exercise of the options at issue the court also addressed whether respondent’s lack of knowledge of comparable transactions ie where unrelated parties agree to share the spread or a finding that uncontrolled parties would not share the spread would have any effect on respondent’s authority to make allocations pursuant to sec_1_482-1 income_tax regs we concluded sec_1_482-1 income_tax regs does not require respondent to have actual knowledge of an arm’s-length transaction as a prerequisite to determining that an allocation should be made see seagate technology inc v commissioner tcmemo_2000_388 if however it is established that uncontrolled parties would not share the spread we may conclude that respondent’s determination is arbitrary capricious or unreasonable neither party has presented sufficient evidence or established facts adequately addressing whether the arm’s-length standard has been met c promulgation of regulations addressing cost sharing of stock-based compensation on date the u s department of the treasury treasury issued proposed_regulations regarding the treatment of esos for cost-sharing purposes in the preamble accompanying these proposed_regulations treasury stated the proposed_regulations provide that in determining a controlled participant's operating_expenses within the meaning of sec_1_482-7 all compensation including stock-based compensation must be taken into account fed reg date as a result of this change ie the inclusion of stock-based compensation to sec_1_482-7 income_tax regs treasury stated that it was adding express provisions coordinating the cost sharing rules of sec_1_482-7 with the arm's length standard as set forth in sec_1_482-1 new sec_1_482-7 clarifies that in order for a qualified_cost_sharing_arrangement to produce results consistent with an arm's length result within the meaning of sec_1_482-1 all requirements of sec_1_482-7 must be met including the requirement that each controlled participant's share of intangible_development_costs equal its share of reasonably_anticipated_benefits attributable to the development of intangibles the proposed_regulations also make amendments to sec_1_482-1 to clarify that sec_1_482-7 provides the specific method to be used to evaluate whether a qualified_cost_sharing_arrangement produces results consistent with an arm's length result and to clarify that under the best_method_rule the provisions of sec_1_482-7 set forth the applicable method with respect to qualified_cost sharing arrangements id pincite0 sec_1_482-1 and sec_1_482-7 income_tax regs were modified as follows sec_1_482-1 allocation of income and deductions among taxpayers sec_1_482-7 provides the specific method to be used to evaluate whether a qualified_cost_sharing_arrangement produces results consistent with an arm’s length result sec_1_482-7 sharing of costs coordination with sec_1_482-1 --a qualified_cost_sharing_arrangement produces results that are consistent with an arm's length result within the meaning of sec_1_482-1 if and only if each controlled participant's share of the costs as determined under paragraph d of this section of intangible development under the qualified_cost_sharing_arrangement equals its share of reasonably_anticipated_benefits attributable to such development as required by paragraph a of this section and all other requirements of this section are satisfied stock-based compensation -- i a controlled participant's operating_expenses include all costs attributable to compensation including stock-based compensation stock-based compensation means any compensation provided by a controlled participant to an employee in the form of equity instruments options to acquire stock stock_options or rights with respect to or determined by reference to equity instruments or stock_options including but not limited to property to which sec_83 applies and stock_options to which sec_421 applies regardless of whether ultimately settled in the form of cash stock or other_property ii all stock-based compensation that is granted during the term of the qualified_cost_sharing_arrangement and is related at date of grant to the development of intangibles is included as an intangible development cost iii measurement and timing of stock-based compensation expense -- a in general -except as otherwise provided in this paragraph d iii the operating expense attributable to stock-based compensation is equal to the amount allowable to the controlled participant as a deduction for federal_income_tax purposes with respect to that stock-based compensation_for example under sec_83 and is taken into account as an operating expense under this section for the taxable_year for which the deduction is allowable transfers to which sec_421 applies --solely for purposes of this paragraph d iii a sec_421 does not apply to the transfer of stock pursuant to the exercise of an option that meets the requirements of sec_422 or sec_423 id pincite1 on date treasury finalized its proposed_regulations without modifying the above-referenced provisions the final regulations are applicable to stock-based compensation provided to employees in taxable years beginning on or after date d respondent’s amendments to answer in the date notice_of_deficiency respondent determined that the cost-sharing pool included esos granted to petitioner’s research_and_development employees prior to and after date ie the cost-sharing agreement’s execution date and exercised during and on date the court filed respondent’s motion for leave to file an amendment to the answer in docket no ie relating to and on date the court granted the motion and filed respondent’s amendment to answer which asserted that the only esos at issue were those granted on or after date and exercised during and as a result of this amendment respondent’s adjustments to petitioner’s cost-sharing pool relating to esos exercised in and decreased from dollar_figure to dollar_figure and dollar_figure to dollar_figure respectively on date the court granted the parties' joint motion to consolidate docket no and docket no ie relating to for purposes of trial briefing and opinion the court on date filed respondent’s motion for leave to file a second amendment to the answer in docket no and an amendment to the amended answer in docket no in this motion respondent sought permission to contend that esos provided to petitioner’s research_and_development employees be valued as of the date those options were granted grant_date theory on date the court denied respondent’s motion because the motion failed to provide sufficient information ie the number of options at issue or the amounts of the revised deficiencies relating to respondent’s grant_date theory the court on date filed respondent’s motion for leave to file a second amendment to the answer in docket no and an amendment to the amended answer in docket no in this motion respondent included the number of options at issue and the amounts of the revised deficiencies pursuant to his grant_date theory the amounts of the revised deficiencies relating to and are dollar_figure dollar_figure and dollar_figure respectively on date the court granted respondent’s motion but concluded that respondent’s amendment raised a new_matter because the grant_date theory requires different evidence ie includes additional options and utilizes a different method of valuation and alters the original deficiency on date the trial commenced discussion i applicable statute and regulations a purpose and scope of sec_482 sec_482 was enacted to prevent tax_evasion and ensure that taxpayers clearly reflect income relating to transactions between controlled entities it accomplishes this purpose by authorizing respondent to distribute apportion or allocate gross_income deductions credits or allowances between or among controlled entities if he determines that such distribution apportionment or allocation is necessary to prevent evasion of taxes or clearly to reflect the income of such entities sec_482 places a controlled_taxpayer on a tax parity with an uncontrolled taxpayer by determining the true_taxable_income of the controlled_taxpayer sec_1_482-1 income_tax regs in determining true_taxable_income the standard to be applied in every case is that of a taxpayer dealing at arm's length with an uncontrolled taxpayer see 617_f2d_942 2d cir stating the ‘arm's length’ standard is meant to be an objective standard that does not depend on the absence or presence of any intent on the part of the taxpayer to distort his income revg tcmemo_1977_140 sec_1_482-1 income_tax regs because identical transactions are rare the arm’s-length result will generally be determined by reference to the results of comparable transactions under comparable circumstances sec_1_482-1 income_tax regs b application of sec_482 to qualified cost-sharing agreements sec_482 provides that in the case of any transfer of intangible_property the income with respect to such transfer shall be commensurate with the income attributable to the intangible participants in a qualified cost-sharing agreement qcsa relinquish exclusive ownership of all exploitation rights in new intangibles they individually develop and agree to share ownership of and costs associated with such intangibles for purposes of sec_482 this relinquishment constitutes a transfer of specified future exploitation rights see sec_1_482-7 g income_tax regs sec_1_482-7 income_tax regs requires participants to share the costs of development of one or more intangibles in proportion to their respective shares of reasonably_anticipated_benefits anticipated benefits are defined as additional income generated or costs saved by the use of covered_intangibles sec_1_482-7 income_tax regs if parties fail to share such costs in proportion with their benefits respondent is authorized to make allocations to the extent necessary to make each controlled participant’s share of the costs equal to its share of reasonably_anticipated_benefits sec_1_482-7 income_tax regs ii are the spread and grant_date value costs for purposes of sec_1_482-7 income_tax regs intangible_development_costs are defined as all of the costs incurred related to the intangible development area which consist of the following items operating_expenses as defined in section d other than depreciation or amortization expense sec_1_482-7 income_tax regs operating_expenses are defined as all expenses not included in cost_of_goods_sold except for interest_expense foreign_income_taxes domestic income taxes and any other expenses not related to the operation of the relevant business activity sec_1_482-5 income_tax regs respondent contends that petitioner paid its employees esos in exchange for research_and_development services and such services contributed to petitioner’s development of intangibles in support of his position respondent emphasizes petitioners’ tax treatment of options for sec_41 credit_for_increasing_research_activities and sec_83 purposes petitioners contend that there was no outlay of cash upon the issuance of its esos and thus no cost was incurred petitioners further contend that any cost associated with the esos was borne by shareholders because the exercise of esos increased the outstanding shares and reduced existing shareholders’ earnings per share in addition petitioners contend that the costs determined by respondent are not related to petitioner’s intangible development area assuming arguendo that the spread and the grant_date value are costs for purposes of sec_1_482-7 income_tax regs we conclude that respondent’s allocations fail to meet the requirements of sec_1_482-1 income_tax regs discussed infra section iii d iii respondent’s allocations are inconsistent with the arm’s- length standard mandated by sec_1_482-1 income_tax regs a respondent’s authority to make allocations sec_482 provides respondent with wide latitude in allocating income and deductions between controlled parties to ensure such parties report their true_taxable_income this broad grant of authority however is constrained by sec_1_482-1 income_tax regs which sets forth the general principles and guidelines to be followed under sec_482 sec_1 a income_tax regs the sections to which these general principles and guidelines apply include but are not limited to sec_1_482-7 income_tax regs id sec_1_482-1 income_tax regs authorizes respondent to make allocations between or among the members of a controlled_group if a controlled_taxpayer has not reported its true_taxable_income in determining true_taxable_income the standard to be applied in every case is that of a taxpayer dealing at arm’s length with an uncontrolled taxpayer ie arm’s-length standard sec_1_482-1 income_tax regs emphasis added the arm’s-length standard is employed to ensure that related_party transactions clearly reflect the income of each party and to prevent tax_evasion b respondent’s interpretation of sec_1_482-1 and sec_1_482-7 income_tax regs is incorrect neither party disputes the absence of comparable transactions in which unrelated parties agree to share the spread or the grant_date value nor do the parties dispute the fact that unrelated parties would not explicitly ie within the written terms of their agreements share the spread or the grant_date value the parties however disagree about what effect these facts have on respondent’s authority to make allocations pursuant to sec_1_482-1 income_tax regs pursuant to sec_1_482-1 income_tax regs a controlled_transaction meets the arm’s length standard if the results of the transaction are consistent with the results that would have been realized if uncontrolled taxpayers had engaged in the same transaction under the same circumstances sec_1_482-1 income_tax regs further states because identical transactions can rarely be located whether a transaction produces an arm’s length result generally will be determined by reference to the results of comparable transactions under comparable circumstances emphasis added respondent presented no evidence or testimony establishing that his determinations are arm’s length he simply contends that the application of the express terms of sec_1_482-7 itself produces an arm’s-length result and that it is unnecessary to perform any type of comparability_analysis to determine whether parties at arm’s length would share the spread or the grant_date value thus respondent contends that the spread and the grant_date value amounts he determined automatically meet the arm’s-length standard in support of his contention respondent focuses on the meaning of the term generally in sec_1_482-1 income_tax regs he asserts a rule that applies only generally must by its own terms have exceptions in light of the legislative_history and extensive regulations interpreting the commensurate with income statutory amendment qualified_cost sharing arrangements constitute an appropriate exception from the general_rule according to respondent the identification of costs and the corresponding adjustments to the cost pool under qualified cost- sharing arrangements should be determined without regard to the existence of uncontrolled transactions we disagree respondent’s interpretation of the word generally is incorrect because he ignores the preceding clause ie because identical transactions can rarely be located the regulation simply states that comparable transactions are the broad exception available when there are no identical transactions see 110_tc_375 stating when the plain language of the statute or regulation is clear and unambiguous the inquiry ends the regulation does not state that any allocation proposed by respondent automatically produces an arm’s-length result without reference to what arm’s-length parties would do therefore respondent’s litigating position is contrary to his regulations see 88_tc_529 stating respondent may not choose to litigate against the officially published rulings without first withdrawing or modifying those rulings the result of contrary action is capricious application of the law affd 851_f2d_1492 d c cir pursuant to the express language of sec_1 a income_tax regs we conclude that the arm’s-length standard is applicable in determining the appropriate allocation of costs pursuant to sec_1_482-7 income_tax regs c legislative and regulatory history support the applicability of the arm’s-length standard to sec_1_482-7 income_tax regs respondent contends that the legislative and regulatory history relating to the amendment to sec_482 establishes that for purposes of determining the arm’s-length result in cost-sharing_arrangements congress intended to supplant the use of comparable transactions with internal measures of cost and profit it is unnecessary and inappropriate to resort to legislative and certainly not to regulatory history because sec_1_482-1 income_tax regs is unambiguous union carbide corp subs v commissioner supra pincite even if the regulations were ambiguous our conclusion would not change because the legislative and regulatory history relating to sec_482 supports our holding that the arm’s-length standard is applicable in determining the appropriate allocation of costs pursuant to sec_1_482-7 income_tax regs in congress amended sec_482 by adding in the case of any transfer of intangible_property the income with respect to such transfer shall be commensurate with the income attributable to the intangible this change reflected a concern that the statute had failed to effectively prevent transfer_pricing abuses in controlled transactions eg companies transferring intangibles to related foreign companies in exchange for a relatively low royalty rate based on industry norms for transfers of less profitable intangibles h rept pincite 1986_3_cb_424 accord staff of joint comm on taxation general explanation of the tax_reform_act_of_1986 pincite5 j comm print see h rept supra pincite c b vol the committee stated in making this change congress intended to make it clear that industry norms or other unrelated party transactions do not provide a safe-harbor payment for related_party intangibles transfers h rept pincite 1986_23_cb_424 the committee concluded it is appropriate to require that the payment made on a transfer of intangibles to a related foreign_corporation be commensurate with the income attributable to the intangible h rept pincite 1986_23_cb_424 respondent contends that the regulatory history including treasury’s publication of notice_88_123 1988_2_cb_458 the white paper establishes that the commensurate_with_income_standard replaced the arm’s-length standard mandated in sec_1_482-1 income_tax regs we note that regulatory history like legislative_history is a far less accurate embodiment of intent than plain language and is susceptible to a wide array of interpretations nevertheless our conclusion is consistent with the white paper and the and regulations contrary to respondent’s contentions the commensurate_with_income_standard was intended to supplement and support not supplant the arm’s- length standard nothing in sec_482 its accompanying regulations or its legislative_history indicates that internal measures of cost and profit should be used to the exclusion of the arm’s-length standard the white paper reexamined the theory and administration of sec_482 and concluded looking at the income related to the intangible and splitting it according to relative economic contributions is consistent with what unrelated parties do the general goal of the commensurate_with_income_standard is therefore to ensure that each party earns the income or return from the intangible that an unrelated party would earn in an arm’s length transfer of the intangible notice_88_123 1988_2_cb_458 in respondent promulgated regulations interpreting sec_482 which were finalized in neither the nor regulations contain language indicating any intention to remove the arm’s-length standard with respect to cost-sharing determinations or prevent consideration of uncontrolled transactions in fact the preamble to the proposed_regulations states that sec_1_482-1 income_tax regs clarifies the general meaning of the arm’s length standard as whether uncontrolled taxpayers exercising sound business judgment would have agreed to the same terms given the actual circumstances under which controlled taxpayers dealt see 285_f3d_1210 9th cir relying on the preamble to interpret sec_1_482-2 income_tax regs 87_tc_865 stating a preamble will frequently express the intended effect of some part of a regulation and might be helpful in interpreting an ambiguity in a regulation proposed income_tax regs fed reg date finally respondent contends that the general rules of statutory interpretation require us to construe the regulations in a manner that avoids conflict within the regulatory scheme and harmonizes with the underlying statute’s purpose the court however will not ignore the regulations’ explicit terms in order to accommodate respondent’s litigating position while treasury has the authority to modify its regulations to resolve any conflict within the regulatory scheme we must apply the provisions of respondent's regulations as we find them and not as we think they might or ought to have been written 66_tc_159 the arm’s- length standard is included without exception and the modification of sec_482 did not eliminate the use of comparable transactions in determining a controlled taxpayer’s income sec_1_482-1 income_tax regs explicitly provides that the arm’s-length standard applies to all transactions cost-sharing determinations pursuant to sec_1_482-7 income_tax regs are not exempted accordingly if unrelated parties would not share the spread or the grant_date value respondent’s determinations are arbitrary and capricious d unrelated parties would not share the spread or grant_date value respondent contends that unrelated parties implicitly share the spread12 and the grant_date value but both partie sec_12 as a result of respondent’s date amendment to answer the parties dispute who has the burden_of_proof with respect to the spread theory our conclusion is based on the preponderance_of_the_evidence thus the burden_of_proof is continued agree that unrelated parties would not explicitly share these amounts indeed scott t newlon the only witness proffered by respondent to address this issue testified that parties don’t explicitly share any amount for esos because it would be hard for the parties to agree on a measurement and it may leave them open to potential disputes these considerations are aptly summarized by irving plotkin one of petitioners’ experts who testified in the real world these measures the spread and grant_date value are so speculative and controversial and the link between them and the value of r d functions performed by the eso holder is so tenuous that unrelated parties in joint research arrangement simply do not agree to pay any amount for esos granted to the employees of an entity providing r d services petitioners also established that for product pricing purposes companies ie those who enter into cost-sharing_arrangements relating to intangibles do not take into account the spread or the grant_date value relating to esos while respondent concedes that unrelated parties do not explicitly share costs attributable to esos he contends that unrelated parties negotiate terms that implicitly compensate continued immaterial see 110_tc_189 ndollar_figure because we determined in our date order that the grant_date theory is a new_matter respondent bears the burden_of_proof with respect to this theory rule a 112_tc_183 development costs not directly shared or reimbursed emphasis added respondent however did not present any credible_evidence that unrelated parties implicitly share the spread or grant_date value related to esos scott t newlon the only witness respondent proffered to address this issue did not reference any other economists unpublished or published articles or any transactions supporting his theory in fact he conceded that it was not possible to test whether parties implicitly include esos as a compensation cost in cost-sharing agreements petitioners however through the testimony of numerous credible witnesses established that companies do not implicitly take into account the spread or the grant_date value for purposes of determining costs relating to cost-sharing agreements furthermore petitioners established that if unrelated parties believed that the spread and grant_date value were costs related to intangible development activities such parties would be very explicit about their treatment for purposes of their agreements in short respondent’s implicit cost theory is specious and unsupported the spread unrelated parties would not share the spread because it is difficult to estimate unpredictable and potentially large in amount petitioners’ uncontradicted evidence established that certainty and control are of paramount importance to unrelated parties involved in cost-sharing_arrangements yet the size of the spread is affected by a variety of factors many of which are not within the control of the contracting parties more specifically the size of the spread is based on the exercise price and the stock price on the exercise date it is indisputable that changes in stock prices are frequent and unpredictable and that a wide variety of external factors may influence such prices in fact the entire market or stock in individual companies may move up or down based on market and industry trends and a myriad of factors including but not limited to inflation interest and unemployment rates consumer demand energy prices programmed trading etc as a result petitioner’s stock price may move in response to such trends and be affected by these factors for example respondent concedes that he does not know whether the rises in petitioner’s stock price were attributable to increases in the market as a whole or the semiconductor industry in particular stock prices are also sometimes affected by investor trading based on erroneous information in such cases a temporary change in stock price may be based on transient misperceptions of value among investors the spread is also significantly affected by an employee’s investment decision regarding when to exercise the option indeed the timing of the eso-holder’s decision to exercise the eso may have a dramatic impact on the size of the spread while the exercise price is fixed at the grant_date the value of the stock is not fixed until the eso-holder exercises the option this personal decision is based on the employee’s liquidity needs aversion to risks and other miscellaneous factors in essence the market and eso-holder rather than the contracting parties determine the size of the spread and when the spread will be incurred simply put rational profit-maximizing unrelated parties would not cede this control_over costs or be willing to accept such a high degree of uncertainty relating to costs in short the value of petitioner’s stock and thus the potential size of the spread relating to esos could rise and fall in line with the vicissitudes and vagaries of the market the semiconductor industry of which petitioner is a prominent member may be particularly subject_to these types of market swings and trends thus the spread is affected by a myriad of factors and calculated and incurred at a point in time when the contracting parties have no control_over the amount finally we note that sharing the spread could also create perverse incentives for unrelated parties one of petitioners’ experts mukesh bajaj stated a well-designed economic contract would ensure that both partners have an incentive in seeing the value of the other partner rise if the spread has to be cost-shared the cost sharing partner has a perverse incentive to diminish or at least help contain the stock price of the other firm because the lower this price the less the spread-based cost that the partner has to bear unrelated parties would not be inclined to enter into a contract which contains terms that could encourage such counterproductive conduct accordingly respondent’s allocation relating to the spread theory fails to meet the arm’s-length standard mandated by sec_1_482-1 income_tax regsdollar_figure grant_date value respondent who had the burden_of_proof with respect to the grant_date theory presented no evidence that unrelated parties would pursuant to the fvm make a cost-sharing allocation of at- the-money options or espp purchase rights to the contrary petitioners’ uncontradicted evidence established that in determining cost allocations unrelated parties would not include any cost related to the issuance of esos in essence respondent contends that petitioner was required to allocate and thereby sustain tangible economic consequences relating to an amount that unrelated parties do not treat as an expense for tax or petitioners’ treatment of the spread as a reimbursable expense for purposes of its intercompany agreement with xi has no bearing on our conclusion sec_482 looks to transactions between unrelated not related parties to determine whether the arm’s-length standard in sec_1_482-1 income_tax regs has been satisfied financial_accounting purposesdollar_figure accordingly respondent’s allocation relating to the grant_date value fails to meet the arm’s-length standard mandated by sec_1_482-1 income_tax regs during the years in issue petitioners employed the ivm which did not treat at-the-money options as expenses from until date the ivm was the only financial_accounting method authorized by fasb for measuring and reporting the value of options and thus the only available method during the first year of petitioner’s cost-sharing agreement thereafter the fvm was the preferred method yet petitioners were under no affirmative obligation to elect the fvmdollar_figure in addition during the years in issue most companies used the ivm for purposes of valuing esosdollar_figure thus consistent with the esos generally do not have an ascertainable fair_market_value on the grant_date for purposes of sec_1_83-7 income_tax regs thus the grant_date value is not a tax expense pursuant to sec_83 during the years in issue most companies used the ivm and thus were not required for financial_accounting purposes to record an expense relating to options issued at-the-money and certain espp purchase rights in petitioner employed the ivm to calculate eso costs respondent in his date notice_of_deficiency determined that petitioner’s cost-sharing pool should be increased by dollar_figure relating to stock_options and espp purchase rights the parties subsequently stipulated that this amount would not be included in the cost-sharing pool although the ivm has been criticized for not measuring the call_premium of an eso both parties’ experts acknowledged that an eso’s call_premium may have some value but cast doubt on continued parties’ expert testimony unrelated parties would treat esos in a manner consistent with the ivm rather than the fvmdollar_figure accordingly petitioners’ allocation relating to its esos satisfies the arm’s-length standard in sec_1_482-1 income_tax regs iv sec_6662 penalty sec_6662 imposes a 20-percent accuracy-related_penalty on the portion of an underpayment_of_tax which is attributable to a taxpayer’s negligence or disregard of rules or regulations sec_6662 because we reject respondent’s determinations petitioners are not liable for sec_6662 penalties v conclusion the express language in sec_1_482-1 income_tax regs establishes that the arm’s-length standard applies to sec_1_482-7 income_tax regs for purposes of determining appropriate cost allocations because unrelated parties would not share the spread or the grant_date value respondent’s imposition of such a requirement is inconsistent with section continued whether it could be reliably measured the parties stipulated that immediately after sfa sec_123 became effective the vast majority of public companies chose to continue to follow the intrinsic value method of apb no evidence however was presented concerning the companies who used the fvm income_tax regs simply put the regulations applicable to the years in issue did not authorize respondent to require taxpayers to share the spread or the grant_date value relating to esos petitioners are merely required to be compliant not prescient accordingly we hold that respondent’s allocations are arbitrary and capricious petitioners’ allocations meet the arm’s-length standard mandated by sec_1_482-1 income_tax regs and petitioners are not liable for the sec_6662 penalties contentions we have not addressed are irrelevant moot or meritless to reflect the foregoing and concessions made by the parties decisions will be entered under rule reporter’s note this opinion was modified by order dated date
